In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-209 CR

 ______________________

 
ANTHONY MAPLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 95642




MEMORANDUM OPINION

	Pursuant to a plea bargain, appellant Anthony Maple pled guilty to aggravated assault.
The trial court found the evidence sufficient to find Maple guilty, but deferred further
proceedings, placed Maple on community supervision for five years, and assessed a fine of
$500.  On December 11, 2006, the State filed a motion to revoke Maple's unadjudicated
community supervision.  Maple pled "true" to three violations of the conditions of his
community supervision.  The trial court found that Maple violated the conditions of his
community supervision, found Maple guilty of aggravated assault, and assessed punishment
at twelve years of confinement. 	
	Maple's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On September 20, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Submitted on February 5, 2008
Opinion Delivered February 13, 2008							
Do not publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.